DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 06/26/2020 and 01/21/2021. An initialed copy is attached to this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities: “back pupil plan”. Examiner has interpreted “back pupil plan” to be “back pupil plane”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: “means for that relaying”. Examiner has interpreted “means for that relaying” to be “means for .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the pattern" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the pattern” will be taken as “a pattern”.
Claim 2 recites the limitation “the scanned light sheet" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the scanned light sheet” will be taken as “a scanned light sheet”.
Claim 2 recites the limitation “the sample" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the sample” will be taken as “a sample”.
Claim 3 is rejected due to its dependency on Claim 2 and inherits the deficiencies thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillman (US 2016/0327779 A1).
With respect to Claim 1, Hillman discloses an optical device comprising: a spatial light modulator (120, Figure 1); and a scanner (108, Figure 1); wherein a plane (spatial patterns in the plane, ¶[0157]) of the spatial light modulator (120, Figure 1) is conjugate to a back pupil plan (¶[0165]) of an objective (108, Figure 1; see also ¶[0165]).
With respect to Claim 2, Hillman further discloses, as best understood, wherein the pattern (spatial patterns in the plane, ¶[0157]) on the spatial light modulator (120, Figure 1) has additional copies of the pattern (spatial patterns in the plane, ¶[0157]) in the direction of the scanned light sheet (¶[0160])  generating several beams (planar illumination beams, ¶[0160]) that move through the sample (106, Figure 1)  at several angles (change the resulting image plane angles, ¶[0171]).
With respect to Claim 3, Hillman further discloses, as best understood, wherein the pattern (spatial patterns in the plane, ¶[0157]) that is copied contains modifications (¶[0160]) to generate Bessel beams (generate one or more Bessel beams, ¶[0160]) or perform tiling.
With respect to Claim 4, Hillman further discloses wherein the spatial light modulator (120, Figure 1) is replaced with a phase plate (one or more beam manipulation components such as phase plates, ¶[0244]).
With respect to Claim 5, Hillman further discloses wherein the spatial light modulator (120, Figure 1) outputs an image (126, Figure 1; see also produce images, ¶[0157]) that is relayed by one or more lenses (pair of lenses, ¶[0167]) to a galvanometer (103, Figure 1; see also ¶[0163]).
With respect to Claim 6, Hillman further discloses a galvanometer (103, Figure 1) that sweeps an excitation beam (illumination from source 124, Figure 1; see also ¶[0187]) to form a sheet ¶[0187]).
With respect to Claim 7, Hillman further discloses a galvanometer (103, Figure 1) that that relays received images (126, Figure 1; see also produce images, ¶[0157]) through one or more lenses (pair of lenses, ¶[0167]) to a back aperture (back aperture, ¶[0165]) of an objective (108, Figure 1; see also ¶[0165]).
With respect to Claim 8, Hillman further discloses an objective (108, Figure 1) that forms a beam waist (selected radius of the starting point, first from a maximum intensity projection, where radius is at a minimum, ¶[0602]) at a sample (106, Figure 1).
With respect to Claim 9, Hillman further discloses an objective (108, Figure 1; see also ¶[0165]) that images (126, Figure 1; see also produce images, ¶[0157]) a sample (106, Figure 1).
With respect to Claim 10, Hillman further discloses wherein a pattern (spatial patterns in the plane, ¶[0157]) on the spatial light modulator (120, Figure 1) is modified to form multiple beams at a sample (106, Figure 1).
With respect to Claim 11, Hillman discloses a method for modifying an illumination beam (planar illumination beams, ¶[0160]) of a light sheet device (¶[0160]) for reduction of shadows (Figure 23E) by modifying a pattern (spatial patterns in the plane, ¶[0157]) on a spatial light modulator (120, Figure 1) of a light sheet device (¶[0160]).
With respect to Claim 12, Hillman further discloses wherein the pattern (spatial patterns in the plane, ¶[0157]) on the spatial light modulator (120, Figure 1) has additional copies of the pattern (spatial patterns in the plane, ¶[0157]) in the direction of the scanned light sheet (¶[0160]) generating several beams (planar illumination beams, ¶[0160]) that move through the sample (106, Figure 1) at several angles (change the resulting image plane angles, ¶[0171]).
With respect to Claim 13, Hillman further discloses wherein the pattern (spatial patterns in the plane, ¶[0157]) that is copied contains modifications (¶[0160]) to generate Bessel beams (generate one or more Bessel beams, ¶[0160]) or perform tiling.
With respect to Claim 14, Hillman discloses an optical imaging system (100, Figure 1) comprising: means for modifying (beam may narrow within the subject, ¶[0157]) an illumination beam (planar illumination beams, ¶[0160]) of a light sheet device (¶[0160]) for reduction of shadows (Figure 23E) by modifying a pattern (spatial patterns in the plane, ¶[0157]) on a spatial light modulator (120, Figure 1) of a light sheet device (¶[0160]).
With respect to Claim 15, Hillman further discloses means for outputting an image (126, Figure 1; see also produce images, ¶[0157]) that is relayed (relay lens set, ¶[0174]) by one or more lenses (relay lens set, ¶[0174]) to a galvanometer (103, Figure 1).
With respect to Claim 16, Hillman further discloses means for sweeping (beam to sweep across subject, ¶[0154]) an excitation beam (planar illumination beam, ¶[0154]) to form a sheet (multiple discrete parallel cylindrical beams, ¶[0154]).
With respect to Claim 17, Hillman further discloses means for that relaying received images (126, Figure 1; see also produce images, ¶[0157]) through one or more lenses (pair of lenses, ¶[0167]) to a back aperture (back aperture, ¶[0165]) of an objective (108, Figure 1; see also ¶[0165]).
With respect to Claim 18, Hillman further discloses means for forming a beam waist (selected radius of the starting point, first from a maximum intensity projection, where radius is at a minimum, ¶[0602]) at a sample (106, Figure 1).
With respect to Claim 19, Hillman further discloses wherein a pattern (spatial patterns in the plane, ¶[0157]) has additional copies of the pattern (spatial patterns in the plane, ¶[0157]) in the direction of the scanned light sheet (¶[0160]) generating several beams (planar illumination beams, ¶[0160]) that move through a sample (106, Figure 1) at several angles (change the resulting image plane angles, ¶[0171]).
With respect to Claim 20, Hillman further discloses wherein the pattern (spatial patterns in the plane, ¶[0157]) that is copied (¶[0160]) contains modifications to generate Bessel beams (generate one or more Bessel beams, ¶[0160]) or perform tiling.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Itoh (US 2018/0088305 A1) teaches a light sheet microscope with a galvanometer, scanner and SLM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        June 4, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872